Citation Nr: 1018531	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence had been received to reopen 
the claim of service connection for residuals of neck injury 
and if so, entitlement to service connection for residuals of 
neck injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1974 to 
December 1974.  He had additional National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By way of the April 2007 
decision, the RO confirmed and continued the previous denial 
of service connection for residuals of neck injury. 

As a matter of history, the Board points out that by way of a 
November 1993 rating decision, the RO denied service 
connection for residuals of neck injury.  The Veteran was 
notified of the denial by a February 1994 letter; however, he 
did not file a timely appeal and the November 1993 rating 
decision became final.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because that issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first address whether new and 
material evidence has been presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  By way of a November 1993 decision, the RO denied the 
Veteran's claim for service connection for residuals of neck 
injury, in part, because there was no evidence of an in-
service injury or diagnosis.  The Veteran did not appeal. 

3.  The additional evidence received since the November 1993 
RO decision is neither cumulative nor redundant of evidence 
previously of record; it relates to previously unestablished 
facts necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim of service 
connection. 

4.  The preponderance of the evidence is against a finding 
that the Veteran had a neck injury during service; residuals 
of a neck injury was not shown at separation or within a year 
after service; and there is no medical evidence on file 
relating a current disability involving the neck to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for residuals of neck injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

2.  The Veteran's residuals of neck injury are not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
an October 2006 correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  In addition, by way of 
the October 2006 letter, the Veteran was notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
October 2006 and August 2008 letters. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Veteran was not afforded a VA examination.  The Board 
notes that under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case an examination is not 
required since the evidence of records fails to suggest that 
residuals of a neck injury are related to the Veteran's 
period of military service. 38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a). 

In a May 2008 statement the Veteran said that he drew a 
miner's pension and Social Security.  The Veteran did not say 
whether or not he was receiving Social Security benefits for 
a neck problem.  There are no Social Security Administration 
(SSA) records in the Veteran's claims file, however, these 
records are not likely pertinent to the claim for service 
connection.  In Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
2010), the United States Court of Appeals for the Federal 
Circuit remarked that the legal standard for relevance 
requires VA to examine the information it has related to 
medical records, and, if there exists a reasonable 
possibility that the records could help the Veteran 
substantiate the claim for benefits, the duty to assist 
requires VA to obtain the records.  In this case, SSA records 
would not be pertinent to the claim for service connection.  
The SSA records would only discuss the severity of the 
disability at the time benefits were awarded.  Such records 
would not likely discuss whether the disability began during 
service thirty years earlier.  Here the Veteran's current 
disability is not in question, but instead, the matter at 
issue is whether the Veteran's current disability is related 
to military service.  Recent records from the SSA would not 
include the pertinent evidence of whether his disabling 
condition is related to service decades earlier.  As such, 
there is no reasonable possibility that these records would 
help substantiate the claim, and they need not be obtained.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been 
received, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

Here, the RO denied service connection for residuals of neck 
injury in November 1993; the Veteran was notified by a 
February 1994 letter.  The RO denied service connection on 
the basis that there was nothing shown in service or after 
his active duty during his Reserve service.  The evidence 
received since the November 1993 decision includes an August 
2008 x-ray study, private treatment records from November 
1997 to January 2007, and buddy statements.  The Board 
observes that in the evidence available at the time of the 
November 1993 RO decision, there was no evidence of an in-
service event, specifically during his basic training.  The 
evidence submitted since the November 1993 RO decision 
includes a November 2006 buddy statement.  In this statement 
one of the Veteran's friends stated that he served with the 
Veteran and he saw the Veteran injury his neck while going 
through the obstacle course during basic training.  

The Board finds that the November 2006 buddy statement  to be 
both new and material because the claim was previously 
denied, at least in part, on the basis that the evidence did 
not show that the Veteran had an in-service injury.  
Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the 
November 1993 RO rating decision is new and material, and 
thus the claim for service connection for residuals of neck 
injury is reopened and is subject to further action as 
discussed hereinbelow.  

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a neck injury.  
The Veteran's service treatment records revealed no evidence 
or diagnosis of an injury to his neck during service.  The 
Veteran's November 1974 separation examination stated that 
the Veteran's spine and upper extremities were "normal." In 
addition, there were no notations of a diagnosis or injury to 
his neck.  A record indicated that the Veteran twisted his 
back while on Active Duty for Training (ACDUTRA) in August 
1977.  A March 1979 examination for National Guard service 
noted that the Veteran was a healthy young male with no 
medical diseases.  In addition, the Veteran stated on a March 
1979 report of medical history that his spine and upper 
extremities were normal.  Based on the above, the Board can 
only find that there is no medical evidence that the Veteran 
had a chronic injury to his neck during service. 

Post-service treatment records revealed a November 1993 
Medical Affidavit noting that the Veteran had chronic neck 
pain.  This November 1993 Medical Affidavit treatment note 
was the first mention of a neck injury, since separation from 
the military in 1974.  This lengthy period (nearly 20 years) 
without evidence of complaints or treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service). 

The November 1993 Medical Affidavit stated that the Veteran 
had an alleged injury during basic training.  X-ray reports 
of the cervical spine showed no evidence of trauma and it was 
noted that humping of the body might be due to old trauma or 
congenital.  The Board notes that there was no evidence of 
trauma to the neck.  Even if there were evidence of a past 
trauma, this record does not support a finding that any such 
past trauma took place during Active Duty, or that any such 
trauma resulted in a chronic neck disorder today.   The Board 
points out that a medical evaluation that is merely a 
recitation of veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995).

The Board finds that the Veteran does not have any probative 
medical evidence to support his assertions that his current 
symptomatology is related to service.  In addition, the 
November 1993 Medical Affidavit stated that there no evidence 
of trauma to the cervical spine and that is supported by an 
August 2008 x-ray study that found only loss of lordosis that 
suggested muscle spasm posteriorly.  There was no mention in 
the August 2008 x-ray report or the Veteran's private 
treatment records from November 1997 to January 2007 of 
evidence of a disability that resulted from trauma.  

The Veteran submitted three buddy statements.  Two stated 
that the Veteran had a current disability and the third 
stated that he witnessed the Veteran hurt his neck in an 
obstacle course during basic training.  A layperson can 
certainly provide an eyewitness account of a witnessed event 
or of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, a layperson lacks 
medical training to be considered capable of opining, however 
sincerely, in regard to medical diagnosis and causation of a 
disability.   Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998). 

The Board finds that while the Veteran states he had an in-
service injury to his neck and he has submitted a buddy 
statement to corroborate his statement, the medical records 
contemporaneous with the Veteran's period of service show 
that his neck was normal during service, at separation, and 
during his Reserve service.  While the Veteran may believe 
that he has a current disability involving the neck that is 
due to his military service, the file contains no medical 
evidence to support such a conclusion.  

The Board finds that there is no medical evidence to support 
the Veteran's assertions that he has a disability involving 
his neck that is related to service.  While the Veteran has a 
diagnosis of the claimed condition, the evidence must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is 
no medical evidence relating the Veteran's neck disability to 
service.  Service connection must be denied.  

In sum, the Board finds that there is no evidence that the 
Veteran had an in-service injury to his neck.  Even if the 
Board accepted that the Veteran had an in-service injury to 
the neck, there is not medical evidence on file to support a 
finding that such an injury resulted in a chronic disability.  
The records show that the Veteran did not seek treatment for 
any neck problems until about 20 years after service.  In 
addition, the Veteran has not submitted any evidence of an 
etiological relationship between his injury to the neck and 
his military service.  Therefore, service connection must be 
denied. 


ORDER

As new and material evidence to reopen the claim of service 
connection for residuals of neck injury has been received, 
that matter is reopened, and the appeal to this extent is 
allowed.

Service connection for residuals of neck injury is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


